      Case 4:17-cv-04864-CW Document 105 Filed 01/22/19 Page 1 of 2



     MICHAEL D. KOLODZI (CAL. BAR NO. 255772)
 1   THE KOLODZI LAW FIRM
     433 North Camden Drive, Suite 600
 2   Beverly Hills, California 90210
     Telephone: 310.279.5212
 3   Facsimile: 866.571.6094
     Email: mdk@mdklawfirm.com
 4
     ATTORNEY FOR PLAINTIFF
 5
 6                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 7
     KIARA ROBLES,                                         Case No.: 4:17-cv-04864-CW
 8
                       Plaintiff,
 9   v.
                                                           NOTICE OF APPEAL
10   THE REGENTS OF THE UNIVERSITY OF
     CALIFORNIA, BERKELEY, et al.
11
                        Defendants.
12
13
14          Plaintiff Kiara Robles (“Plaintiff”) hereby gives notice that she appeals to the U.S. Court

15   of Appeals for the Ninth Circuit this Court’s (1) Order of June 3, 2018 granting The Regents’

16   Motion to Dismiss, Berkeley’s Motion to Dismiss and in part Mirabdal’s Motion to Dismiss,

17   ECF No. 51; (2) August 31, 2018 Order Revoking Larry Klayman’s admission pro hac vice,

18   ECF No. 86; (3) September 13, 2018 Order on Motion to Dismiss First Amended Complaint,

19   ECF No. 88; (4) October 24, 2018 Order Denying Leave to File Motion for Reconsideration,

20   Request for Recusal and Request for Certification to Ninth Circuit, ECF No. 99; (5) December

21   4, 2018 Order Granting Mirabdal’s Motion to Dismiss Second Amended Complaint, ECF No.

22   101; (6) January 16, 2019 Order Dismissing Claims Against Ian Dabney Miller and Denying

23   Plaintiff Requests for Certification, Stay and Extension of Time; and (7) all other rulings and

24   orders adverse to Plaintiff and her counsel in this matter.

25   DATED: January 22, 2019                                Respectfully submitted,

26
                                                            //Michael D. Kolodzi
27                                                          Michael D. Kolodzi
                                                            THE KOLODZI LAW FIRM
28
29
                                                       1
30
     Case 4:17-cv-04864-CW Document 105 Filed 01/22/19 Page 2 of 2



                                            433 North Camden Drive, Suite 600
 1                                          Beverly Hills, California 90210
                                            Telephone: 310.279.5212
 2                                          Facsimile: 866.571.6094
                                            Email: mdk@mdklawfirm.com
 3
 4                                          Attorney for Plaintiff
 5
 6
 7
 8
 9

10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28
29
                                        2
30
